Title: From George Washington to Henry Laurens, 16 March 1778
From: Washington, George
To: Laurens, Henry



Sir
Head Quarters Valley Forge March 16th 1778

I have the honor to transmit you a letter from Governor Clinton, which he inclosed to me open for my perusal and consideration.
The inconvenience, he mentions as resulting from the resolve, respecting the appointment of a commandant for forts Montgomery and Clinton requires to be obviated. I do not conceive it to have been the design of Congress, to make the command of those forts, altogether

distinct, and independent on the general command of the posts in that quarter; but only to designate the rank of the officer, who should have the immediate charge of them. There is such an intimate connexion, between the forts and the other posts and passes in the Highlands and their vicinity that it is necessary for one officer to have the superintendency and controul of the whole, and to be answerable for all. If this were not to be the case but the command were to be divided, there might want that cooperation between the garrisons and the troops without, which might be essential to their preservation, and to the common purposes of defence. The assigning a fixed number of men to the garrisons would not remove this inconvenience; for the cooperation would still be necessary; but, if it were otherwise, I should not think the measure adviseable; because we do not know what number of men, we may have in the field next campaign, and the number for the defence of the Highlands must be proportioned to the general strength and the force of the garrisons to that number.
On those considerations—having ordered General McDougall to repair to Highlands, to assume the chief command there—I have comprehended the forts among the other objects of his trust; in the discharge of which, I am persuaded he will manifest adequate zeal and ability. But as the Resolve, in question, affords room for doubt, it will be proper to have it explained so as more explicitly to ascertain the intention of Congress.
I am perfectly in sentiment, with Governor Clinton, on the propriety of drawing the troops from the Northward to reinforce, and carry on the works in the highlands—From every thing, I can learn, there seems to be no prospect of prosecuting the intended expedition into Canada. If so, I apprehend it can answer no valuable end to keep a body of troops in and about Albany: In the present circumstances of Canada, little is to be dreaded thence; the enemy in all probability, will be well satisfied to act on the defensive without risking the consequences of an attempt against us. A proper garrison at Fort Schuyler, and a small party, by way of guard at Albany, with the militia of the country that may be occasionally drawn together, will be a suffic⟨ient⟩ security against the inroads of the enemy from Canada or the depredations of the neighbouring indians; supposing there were any of the tribes, whose dispositions were still actively hostile, notwithstanding our late Northern successes; which is, by no means, a natural supposition—All the men, more than are wanted for these purposes—would be of the most important utility in the Highlands.
If the arms and stores at Albany should be thought an objection to the plan; I would beg leave to observe, that Albany appears to me a most improper place for stationary arsenals or magazines, and that

⟨those⟩ which are there, at present, should be removed without delay⟨.⟩ Besides, as they would be in most danger from an incursio⟨n⟩ up the North River—the best way to counteract that danger is to strengthen the passes in the Highlands and obstruct the navigation; in order to which, the reinforcing them with the troops from the Northward would be no inconsiderable step. With the greatest respect I have the honor to be Sir Your most Obedt Serva⟨nt⟩

Go: Washington

